1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10
11    JUAN FRANCISCO SANDOVAL-                    Case No. 2:20-cv-00928-JVS-KES
12    LINARES,
13                  Petitioner,
                                                     FINAL REPORT AND
14             v.                                 RECOMMENDATION OF U.S.
15    MATTHEW T. ALBENCER, Field                     MAGISTRATE JUDGE
16    Director, Immigration and Customs
17    Enforcement, et al.,
18                  Respondents.
19
20
21         This Final Report and Recommendation (“R&R”) is submitted to the
22   Honorable James V. Selna, United States District Judge, pursuant to the provisions
23   of 28 U.S.C. § 636 and General Order 05-07 of the United States District Court for
24   the Central District of California.1
25
26         1
             This Final R&R is issued to correct minor scrivener’s errors in the initial
27   R&R. Because the findings and recommendation remain unchanged, the parties are
     not granted a second opportunity to file objections.
28

                                              1
1                                               I.
2                                     INTRODUCTION
3          On January 29, 2020, Juan Francisco Sandoval-Linares (“Petitioner”), a
4    native and citizen of El Salvador, filed a counseled petition for writ of habeas
5    corpus (“Petition” at Dkt. 1) under 28 U.S.C. § 2241. Petitioner argued that his due
6    process rights were violated because he was not been given a meaningful
7    opportunity to apply for asylum.
8          The Petition sought an emergency order preventing Petitioner’s removal to El
9    Salvador. (Pet. at 2.) On January 31, 2020, the District Judge denied Petitioner’s
10   request for emergency relief, finding, “Petitioner offers no evidentiary basis for
11   emergency equitable relief. Without such support, the Court cannot say that he is
12   likely to prevail o[n] the merits.” (Dkt. 4.) The Magistrate Judge then directed
13   Respondents to file a response to the Petition. (Dkt. 5.)
14         On February 3, 2020, while awaiting the response, Petitioner filed additional
15   evidence in support of the Petition. (Dkt. 6.)
16         On February 14, 2020, Respondents moved to dismiss the Petition (“Motion”
17   at Dkt. 8). Respondents asserted that Petitioner was deported on February 5, 2020
18   and that this mooted the Petition. (Id. at 6; see also Mot. Ex. A / Dkt. 8-1 [warrant
19   of deportation/removal].) They also argued that this Court lacks subject matter
20   jurisdiction because: (a) the Petition should have been filed in New York and/or
21   New Jersey, and (b) provisions of the Illegal Immigration Reform and Immigration
22   Responsibility Act of 1996 (“IIRIRA”) in 8 U.S.C. § 1252 deprive federal district
23   courts of jurisdiction over the types of claims raised in the Petition. (Mot. at 7-8.)
24         Petitioner filed an opposition to the motion, which attached additional
25   evidence. (“Opposition” at Dkt. 10.) Respondents then filed a reply. (“Reply” at
26   Dkt. 12.) At the Court’s request, Petitioner filed a sur-reply (“Pet’r Sur-Reply” at
27   Dkt. 14), and both parties filed supplemental briefing addressing the effect of a
28   Supreme Court decision issued after briefing was completed, Department of
                                                     2
1    Homeland Security v. Thuraissigiam, -- U.S. --, 140 S. Ct. 1959 (2020). (“Resp’t
2    Suppl. Br.” at Dkt. 17 and “Pet’r Suppl Br.” at Dkt. 19.)
3          The Motion is now ripe for review. The Court should grant Respondents’
4    Motion and dismiss the Petition for lack of subject matter jurisdiction. The claims
5    raised in the Petition, which challenge the validity of an expedited removal order
6    entered against Petitioner, are barred by 8 U.S.C. § 1252 and the Supreme Court’s
7    recent decision in Thuraissigiam.
8                                               II.
9                                    LEGAL STANDARD
10         Federal Rule of Civil Procedure 12(b)(1) allows a party to raise lack of
11   subject matter jurisdiction in a motion to dismiss. Because mootness pertains to a
12   federal court’s subject matter jurisdiction under Article III, it is properly raised in a
13   motion to dismiss under this rule. White v. Lee, 227 F.3d 1214, 1242 (9th Cir.
14   2000).
15         “Rule 12(b)(1) jurisdictional attacks can be either facial or factual.” Id. “In a
16   facial attack, the challenger asserts that the allegations contained in a complaint are
17   insufficient on their face to invoke federal jurisdiction.” Safe Air for Everyone v.
18   Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). “In resolving a factual attack on
19   jurisdiction, the district court may review evidence beyond the complaint without
20   converting the motion to dismiss into a motion for summary judgment.” Id.; see
21   also White, 227 F.3d at 1242.
22                                              III.
23                                FACTUAL BACKGROUND
24         The parties do not dispute the facts material to resolving Respondent’s
25   Motion to Dismiss, which the Court takes from the Petition and the documents
26   submitted by the parties.2
27         2
            Although the parties do dispute whether Petitioner was a resident of New
28   York or California when he was detained by immigration officials, this fact is not
                                                      3
1          Petitioner is a native and citizen of El Salvador. He entered the United States
2    with his mother in 2012, when he was 14 years old. (Pet. at 4 ¶ 11; id. at 8.) They
3    “fled from El Salvador because she was receiving threats from the Maras,”3 who
4    demanded that Petitioner’s family pay monthly protection money that they could
5    not afford. (Dkt. 6-1 at 6 [asylum application]; see also Dkt. 6-3 ¶ 8 [sister’s
6    declaration].)
7          Petitioner “never had an opportunity to be interviewed for his request of
8    asylum[;] at the time of his arrival immigration officers interviewed his mother due
9    to him being a minor.” (Pet. at 4 ¶ 11; see also Dkt. 6-1 at 9 [asylum application
10   alleging, “When I arrived [in] this country I was a minor, and did not have an
11   opportunity to express my fears.”].) “No translator was provided to Petitioner at the
12   time of the interview” with his mother. (Pet. at 4 ¶ 12.) He “did not understand the
13   proceedings because they were conducted entirely in English” and he “spoke no
14   English....” (Id. at 4 ¶ 12; id. at 7.) The Petition does not state whether Petitioner’s
15   mother spoke English.
16         An expedited removal order was entered against Petitioner and his mother.
17   (See id. at 4 ¶ 10 [noting that Petitioner had filed a “Motion to Reopen his
18   Expedited Removal Order which was entered when Petitioner was a minor”]; id. at
19   5 ¶ 14 [challenging “the procedural deficiencies in the underlying method used to
20   obtain the expedited removal”].) In September 2012, Petitioner and his mother
21   were released from custody under an order of supervision and instructed to report
22   back to immigration authorities. (Opp’n Ex. A / Dkt. 10-1 at 2.)
23         In January 2020, Petitioner was detained by immigration authorities at the
24
     material to the issues resolved in this R&R.
25
           3
             The “Maras” are criminal gangs in El Salvador. See Garcia-Leiva v.
26   Holder, 397 F. App’x 358, 359 (9th Cir. 2010) (discussing asylum claim by
27   petitioner alleged to be one “of government witnesses against Mara gangs in El
     Salvador who have been violently attacked, scarred, and threatened”).
28
                                                  4
1    Bergen County Jail at 160 South River Street in Hackensack, New Jersey. (Pet. at 2
2    ¶ 1; Dkt. 6-3 ¶ 5 [declaration from Petitioner’s sister].)
3          On or about February 3, 2020, “[A]n application for ... asylum and
4    withholding of removal was filed with the USCIS [United States Citizen and
5    Immigration Services] and Immigration and Customs Enforcement” on Petitioner’s
6    behalf. (Pet’r Suppl. Br. at 7; see also Dkt. 6-1 [I-589 Application for Asylum and
7    for Withholding of Removal]; Dkt. 6-3 ¶ 10 [declaration from Petitioner’s sister].)
8          On or about February 5, 2020, Petitioner was removed from the United
9    States. (Mot. Ex. A / Dkt. 8-1 [warrant of deportation/removal].)
10                                             IV.
11                         CLAIMS RAISED IN THE PETITION
12         Ground One: Petitioner’s “due process right to legal representation” under
13   the Fifth Amendment’s Due Process Clause was violated because he was not
14   provided an opportunity to seek counsel at his own expense prior to the 2012
15   interview of his mother by immigration officials. (Pet. at 6-7 ¶ 19(1).)
16         Ground Two: Petitioner’s “due process right to a fundamentally fair hearing”
17   under the Fifth Amendment’s Due Process clause was violated because, due to the
18   lack of a translator at the 2012 interview, Petitioner could not have been properly
19   advised of his legal rights under 8 C.F.R. § 1240.10, such as his right to pursue an
20   asylum application, present evidence, appeal, etc. (Id. at 7-9; see also id. at 4 ¶ 12.)
21   “[A]ny waiver of rights which may have been asserted by [Petitioner] could not
22   have been considered either knowing or intelligent.” (Id. at 8.)4
23         Based on these claims, Petitioner seeks an order: (a) granting the writ of
24   habeas corpus; (b) enjoining Respondents from deporting him; (c) directing “that
25
           4
              Petitioner notes, “Whether the ICE officer who entered the Expedited Order
26   of Removal attempted to inform [Petitioner] of any of these rights (as required) is
27   difficult to determine because a transcript of the proceeding was never ordered.”
     (Pet. at 8.)
28
                                                   5
1    Respondents join in Petitioner’s efforts to reopen the removal proceedings on the
2    basis of [his] application for asylum”; and (d) awarding Petitioner reasonable costs
3    and attorneys’ fees. (Id. at 9.)
4                                              V.
5                                       DISCUSSION
6    A.    Respondents Have Not Shown that the Petition is Moot.
7          Respondents argue that the Petition should be dismissed because Petitioner’s
8    removal from the United States moots the Petition. (Mot. at 6.) Removal after a
9    federal habeas petition is filed “does not render the habeas petition moot where
10   there are collateral consequences arising from the deportation that create concrete
11   legal disadvantages.” Zegarra-Gomez v. I.N.S., 314 F.3d 1124, 1125 (9th Cir.
12   2003); see also Handa v. Clark, 401 F.3d 1129, 1132 (9th Cir. 2005) (finding
13   petition was not moot after removal where petitioner would be ineligible to apply
14   for reentry for ten years).
15         The Petition alleges that Petitioner is subject “to a ten-year bar to re-entry”
16   following his removal. (Pet. at 6 ¶ 18.) When the Court asked Respondents to
17   address the effect of this allegation on the mootness analysis (Dkt. 11 at 3),
18   Respondents did not contest the accuracy of this allegation or submit any evidence
19   to the contrary. In fact, they admitted that the Petition “may not be mooted entirely
20   by [Petitioner’s] removal....” (Reply at 3.) Accordingly, Respondents have not met
21   their burden of demonstrating mootness, and the Court declines to dismiss the
22   Petition on that ground.
23   B.    This Court Lacks Habeas Jurisdiction Over the Claims Raised in the
24         Petition.
25         1.     Legal Background
26                a.     Statutory Framework
27         “The usual removal process involves an evidentiary hearing before an
28   immigration judge, and at that hearing an alien may attempt to show that he or she
                                                    6
1    should not be removed. Among other things, an alien may apply for asylum on the
2    ground that he or she would be persecuted if returned to his or her home country.”
3    Dep’t of Homeland Sec. v. Thuraissigiam, -- U.S. --, 140 S. Ct. 1959, 1964 (2020).
4    In 1996, attempting to address backlogs in removal proceedings, Congress passed
5    IIRIRA, which created an expedited removal procedure for certain applicants under
6    8 U.S.C. § 1225(b)(1). See id.; see also Natalie R. Lile & Robert J. Lynch, Preface,
7    11 Geo. Immigr. L.J. 265 (1997) (“IIRIRA also changes the procedures for
8    obtaining asylum, including the creation of an expedited removal system for asylum
9    seekers arriving in the United States without valid travel documents.”).
10         Applicants can avoid expedited removal by claiming asylum using the
11   following procedure:
12                If an applicant “indicates either an intention to apply for
13         asylum” or “a fear of persecution,” the immigration officer “shall
14         refer the alien for an interview by an asylum officer.”
15         §§ 1225(b)(1)(A)(i)-(ii). The point of this screening interview is to
16         determine whether the applicant has a “credible fear of persecution.”
17         § 1225(b)(1)(B)(v). The applicant need not show that he or she is in
18         fact eligible for asylum—a “credible fear” equates to only a
19         “significant possibility” that the alien would be eligible. Ibid. Thus,
20         while eligibility ultimately requires a “well-founded fear of
21         persecution on account of,” among other things, “race” or “political
22         opinion,” §§ 1101(a)(42)(A), 1158(b)(1)(A), all that an alien must
23         show to avoid expedited removal is a “credible fear.”
24                If the asylum officer finds an applicant’s asserted fear to be
25         credible, the applicant will receive “full consideration” of his asylum
26         claim in a standard removal hearing. 8 C.F.R. § 208.30(f); see 8
27         U.S.C. § 1225(b)(1)(B)(ii). If the asylum officer finds that the
28         applicant does not have a credible fear, a supervisor will review the
                                                  7
1          asylum officer’s determination. 8 C.F.R. § 208.30(e)(8). If the
2          supervisor agrees with it, the applicant may appeal to an immigration
3          judge, who can take further evidence and “shall make a de novo
4          determination.” §§ 1003.42(c), (d)(1); see 8 U.S.C. § 1225(b)(1)(B)
5          (iii)(III).
6                  An alien subject to expedited removal thus has an opportunity
7          at three levels to obtain an asylum hearing, and the applicant will
8          obtain one unless the asylum officer, a supervisor, and an immigration
9          judge all find that the applicant has not asserted a credible fear.
10   Thuraissigiam, 140 S. Ct. at 1965-66 (footnotes omitted).
11         “A major objective of IIRIRA was to ‘protec[t] the Executive’s discretion’
12   from undue interference by the courts; indeed, ‘that can fairly be said to be the
13   theme of the legislation.’” Id. at 1966 (quoting Reno v. American-Arab Anti-
14   Discrimination Comm., 525 U.S. 471, 486 (1999)). Certain IIRIRA provisions
15   were codified in 8 U.S.C. § 1252, “which governs judicial review of removal
16   orders,” and which has been characterized as “one of the most comprehensive
17   jurisdiction-stripping statutes in the United States Code.” D.A.M. v. Barr, No. 20-
18   CV-1321, 2020 WL 5525056 at *4, 2020 U.S. Dist. LEXIS 168306 at *13 (D.D.C.
19   Sept. 15, 2020) (citation omitted). Section 1252(a)(2)(A) limits judicial review of
20   orders of expedited removal issued under 8 U.S.C. § 1225(b)(1), providing in
21   relevant part:
22         Notwithstanding any other provision of law (statutory or
23         nonstatutory), including section 2241 of Title 28, or any other habeas
24         corpus provision ... no court shall have jurisdiction to review ... except
25         as provided in section (e), any individual determination or to entertain
26         any other cause or claim arising from or relating to the
27         implementation or operation of an order of removal pursuant to
28         section 1225(b)(1) of this title [which concerns “inspection of aliens
                                                  8
1          arriving in the United States and certain other aliens who have not
2          been admitted or paroled”].
3    8 U.S.C. § 1252(a)(2)(A)(i) (emphasis added). “In particular, courts may not
4    review ‘the determination’ that an alien lacks a credible fear of persecution.”
5    Thuraissigiam, 140 S. Ct. at 1966 (citing § 1252(a)(2)(A)(iii)). “Thus, the statute
6    makes abundantly clear that whatever jurisdiction courts have to review issues
7    relating to expedited removal orders arises under § 1252(e).” Castro v. U.S. Dep’t
8    of Homeland Sec., 835 F.3d 422, 426-27 (3d Cir. 2016).
9          Section 1252(e) allows limited habeas corpus review, providing in relevant
10   part as follows:
11         (2) Habeas corpus proceedings
12         Judicial review of any determination made under section 1225(b)(1)
13         of this title is available in habeas corpus proceedings, but shall be
14         limited to determinations of--
15                (A) whether the petitioner is an alien,
16                (B) whether the petitioner was ordered removed under such
17                section, and
18                (C) whether the petitioner can prove by a preponderance of the
19                evidence that the petitioner is an alien lawfully admitted for
20                permanent residence, has been admitted as a refugee under
21                section 1157 of this title, or has been granted asylum under
22                section 1158 of this title, such status not having been
23                terminated, and is entitled to such further inquiry as prescribed
24                by the Attorney General pursuant to section 1225(b)(1)(C) of
25                this title.
26                                            ...
27         (5) Scope of inquiry
28         In determining whether an alien has been ordered removed under
                                                    9
1          section 1225(b)(1) of this title, the court’s inquiry shall be limited to
2          whether such an order in fact was issued and whether it relates to the
3          petitioner. There shall be no review of whether the alien is actually
4          inadmissible or entitled to any relief from removal.
5    8 U.S.C. § 1252(e) (emphasis added). Thus, this “provision allows habeas review
6    of three matters: first, ‘whether the petitioner is an alien’; second, ‘whether the
7    petitioner was ordered removed’; and third, whether the petitioner has already been
8    granted entry as a lawful permanent resident, refugee, or asylee.” Thuraissigiam,
9    140 S. Ct. at 1966. “If the petitioner has such a status, or if a removal order has not
10   ‘in fact’ been ‘issued’ ... the court may order a removal hearing[.]” Id. (citing
11   § 1252(e)(4)(B)).
12                b.     The Thuraissigiam Decisions
13         Thuraissigiam entered the U.S. illegally, was detained 25 yards from the
14   U.S.-Mexico border, and was placed in expedited removal proceedings.
15   Thuraissigiam, 140 S. Ct. at 1967-68. After he indicated a fear of persecution in his
16   home country of Sri Lanka, he was referred for an interview with an asylum officer,
17   who determined that he had not established a credible fear of persecution. Id. A
18   supervisor and an immigration judge approved that finding. Id.
19         Thuraissigiam filed a habeas petition arguing that he was deprived “of a
20   meaningful right to apply for asylum” in violation of the Due Process Clause of the
21   Fifth Amendment, because: (a) “the asylum officer failed to ‘elicit all relevant and
22   useful information bearing on whether the applicant has a credible fear of
23   persecution or torture’ in violation of 8 C.F.R. § 208.30(d)”; (b) the asylum officer
24   “‘failed to consider relevant country conditions evidence’ in violation of 8 U.S.C.
25   § 1225(b)(1)(B)(v) and 8 C.F.R. § 208.30(e)(2)”; (c) “there were ‘communication
26   problems’ between the asylum officer, Thuraissigiam, and the translator, in
27   violation of 8 C.F.R. § 208.30(d)(1)-(2)”; and (d) Thuraissigiam “was unaware
28   whether ‘information he offered would be shared with the Sri Lankan
                                                  10
1    government.’” Thuraissigiam v. U.S. Dep’t of Homeland Sec., 917 F.3d 1097,
2    1102 (9th Cir. 2019). He “requested ‘a writ of habeas corpus, an injunction, or a
3    writ of mandamus directing [the Department] to provide [him] a new opportunity to
4    apply for asylum and other application forms of relief.’ ... His petition made no
5    mention of release from custody.” Thuraissigiam, 140 S. Ct. at 1968.
6          The Ninth Circuit found that § 1252(e) did “not authorize habeas review of
7    Thuraissigiam’s petition,” which “ask[ed] the district court to pass judgment on the
8    procedures leading to his removal order.” Thuraissigiam, 917 F.3d at 1104.
9    However, the Ninth Circuit concluded that § 1252(e) “violate[d] the Suspension
10   Clause as applied to Thuraissigiam,” and it directed the district court to consider
11   “what right or rights Thuraissigiam may vindicate via use of the writ.” Id. at 1119;
12   see also U.S. Const., Art. I, § 9, cl. 2 (“The Privilege of the Writ of Habeas Corpus
13   shall not be suspended, unless when in Cases of Rebellion or Invasion the public
14   Safety may require it.”).
15         The Supreme Court reversed, holding, “[N]either the Suspension Clause nor
16   the Due Process Clause of the Fifth Amendment requires any further review of
17   [Thuraissigiam’s] claims, and IIRIRA’s limitations on habeas review are
18   constitutional as applied.” Thuraissigiam, 140 S. Ct. at 1964. Regarding the
19   Suspension Clause, the Supreme Court held:
20         [N]either respondent nor his amici have shown that the writ of habeas
21         corpus was understood at the time of the adoption of the Constitution
22         to permit a petitioner to claim the right to enter or remain in a country
23         or to obtain administrative review potentially leading to that result.
24         The writ simply provided a means of contesting the lawfulness of
25         restraint and securing release.
26   Id. at 1969. Thuraissigiam, the Supreme Court found, did “not want ‘simple
27   release’ but, ultimately, the opportunity to remain lawfully in the United States.”
28   Id. at 1971; see also id. at 1972 (finding historical practice “of allowing the
                                                  11
1    executive to justify or cure a defect in detention before requiring release” was
2    “irrelevant” because “the legality of [Thuraissigiam’s] detention is not in
3    question”); id. at 1973-74 (distinguishing historical decisions ordering release of an
4    alien, which may have had the “collateral consequence[]” of allowing the alien to
5    remain in the United States due “to U.S. immigration law or the lack thereof”).
6          Regarding the Due Process Clause, the Supreme Court found that “an alien in
7    [Thuraissigiam’s] position has only those rights regarding admission that Congress
8    has provided by statute,” because “as to ‘foreigners who have never been
9    naturalized, nor acquired any domicil[e] or residence within the United States, nor
10   even been admitted into the country pursuant to law,’ ‘the decisions of the
11   executive or administrative officers, acting within powers expressed conferred by
12   Congress, are due process of law.’” Id. at 1982-83 (quoting Nishimura Ekiu v.
13   United States, 142 U.S. 651, 660 (1892)). The Court concluded:
14         [A]n alien in [Thuraissigiam’s] position has only those rights
15         regarding admission that Congress has provided by statute. In
16         [Thuraissigiam’s] case, Congress provided the right to a
17         “determin[ation]” whether he had “a significant possibility” of
18         “establish[ing] eligibility for asylum,” and he was given that right.
19         §§ 1225(b)(1)(B)(ii), (v). Because the Due Process Clause provides
20         nothing more, it does not require review of that determination or how
21         it was made. As applied here, therefore, § 1252(e)(2) does not violate
22         due process.
23   Id. at 1983; see also id. at 1993 (Sotomayor, J., dissenting) (“Making matters
24   worse, the Court holds that the Constitution’s due process protections do not extend
25   to noncitizens like [Thuraissigiam], who challenge the procedures used to
26   determine whether they may seek shelter in this country or whether they may be
27   cast to an unknown fate. The decision deprives them of any means to ensure the
28   integrity of an expedited removal order, an order which, the Court has just held, is
                                                 12
1    not subject to any meaningful judicial oversight as to its substance.”).
2          2.     The Parties’ Arguments
3          Respondents’ Motion to Dismiss argued, “In the immigration context,
4    Congress stripped district courts of jurisdiction to consider cases arising from the
5    execution of removal orders by passing” IIRIRA, as codified in 8 U.S.C. § 1252,
6    and “actions seeking a stay of execution of a removal order arise from the execution
7    of a removal order, and are thus barred....” (Mot. at 7-8.) Petitioner’s initial
8    Opposition to the Motion relied on the Ninth Circuit’s decision in Thuraissigiam
9    and argued, “Although 8 U.S.C. § 1252(e)(2) does not authorize jurisdiction over
10   the claims in the petition, the Suspension Clause, U.S. Const. art. I, 9, cl. 2, requires
11   that [P]etitioner have a meaningful opportunity to demonstrate that he was being
12   held pursuant to the erroneous application or interpretation of relevant law. ...
13   Petitioner is contending ... that [immigration officials] ... have violated the
14   Suspension Clause.” (Opp’n at 4.)
15         Respondents’ Reply admitted that “this case has some superficial similarities
16   to Thuraissigiam” but argued, “Petitioner’s main argument for habeas relief seems
17   to be that his mother was interviewed for asylum, but he was not. ... Petitioner has
18   not – and cannot – assert this his mother, who was interviewed by immigration
19   officials, lacked authority to include Petitioner, as a minor child, in her request for
20   asylum.” (Reply at 2, 5 [citing 8 C.F.R. § 208.30(b)].) Respondents argued that,
21   unlike Thuraissigiam, Petitioner did not “challenge[] the accuracy and
22   completeness of his credible fear interview” but rather appeared to be mounting a
23   facial challenge to immigration regulations that allow a minor’s credible fear
24   interview to be conducted in conjunction with his parent’s interview. (Reply at 5.)
25   Petitioner responded that “his expedited removal order violated statutory and
26   regulatory requirements,” and that “the failure to find he had a credible fear
27   constituted a misunderstanding and misapplication of the statute’s ‘significant
28   possibility’ standard.” (Pet’r Sur-Reply at 6.)
                                                   13
1          After the parties had completed initial briefing on the Motion, the Supreme
2    Court reversed the Ninth Circuit’s decision in Thuraissigiam. This Court asked
3    both parties to file supplemental briefing addressing the effect of that decision.
4    (Dkt. 15.)
5          Respondents’ supplemental briefing argued that the Supreme Court’s
6    decision in Thuraissigiam bars relief. They argued that because Petitioner is not
7    seeking immediate release from confinement, the “relief requested falls outside the
8    scope of the writ of habeas corpus as it was understood when the Constitution was
9    adopted,” and therefore outside the scope of the Suspension Clause. (Resp’t Suppl.
10   Br. at 3-4 [quoting Thuraissigiam, 140 S. Ct. at 1969-70].) Additionally,
11   Respondents argued that this Court “lacks subject matter jurisdiction with respect to
12   Petitioner’s due process argument because, as an alien subject to expedited
13   removal, he is limited to the rights afforded him under IIRIRA.” (Id. at 4.)
14         Petitioner’s supplemental briefing argued that “his expedited removal order
15   violated statutory and regulatory requirements and due process” because “the
16   failure to find that he had a credible fear constituted a misunderstanding and
17   misapplication of the statute’s ‘significant possibility’ standard.” (Pet’r Suppl. Br.
18   at 6.) He also argued that the “failure of the government to review his I-589
19   petition ... before moving to remove him was a violation of his Due Process right,
20   as conferred by Congress.” (Id.)
21         3.     Analysis
22         As discussed above in the Factual Background section, the Petition alleges
23   that when Petitioner entered the United States as a minor with his mother in 2012, a
24   credible fear interview was conducted with his mother. (See Pet. at 4 ¶ 11 [alleging
25   Petitioner “never had an opportunity to be interviewed for his request of asylum, at
26   the time of his arrival immigration officers interviewed his mother due to him being
27   a minor”].) She and Petitioner were found ineligible for asylum and an expedited
28   removal order was entered against them. (See id. at 4-5 ¶¶ 10, 14.) They were then
                                                  14
1    released from custody under an order of supervision. (Opp’n Ex. A / Dkt. 10-1 at 4
2    [Order of Supervision stating that Petitioner was ordered removed on September
3    27, 2012].) In January 2020, Petitioner was detained by immigration authorities.
4    (Pet. at 2 ¶ 1.) In February 2020, he filed an I-589 Application for Asylum and for
5    Withholding of Removal (Dkt. 6-1), but he was removed prior to this application
6    being adjudicated.
7          Like Thuraissigiam, Petitioner claims that the procedures used to issue the
8    2012 expedited removal order violated due process. Section 1252(e) bars this Court
9    from considering Petitioner’s claims, because he does not ask this Court to review
10   one of the narrow issues that the statute permits this Court to consider on habeas
11   review, i.e., (a) whether Petitioner is an alien, (b) whether Petitioner was ordered
12   removed, or (c) whether Petitioner has already been granted entry as a lawful
13   permanent resident, refugee, or asylee. See 8 U.S.C. § 1252(e)(2); Thuraissigiam,
14   140 S. Ct. at 1966. Petitioner’s initial argument that § 1252’s limitations on habeas
15   review violate the Suspension Clause (Opp’n at 4) is foreclosed by the Supreme
16   Court’s later decision in Thuraissigiam.
17         Petitioner now argues that Thuraissigiam does not bar his due process claim
18   because removing him prior to adjudicating his I-589 Application for Asylum and
19   for Withholding of Removal “was a violation of his Due Process right, as conferred
20   by Congress.” (Pet’r Suppl. Br. at 6.) He cites no federal statute or regulation
21   providing that an alien cannot be removed while an I-589 application is pending.
22   Considering his Petition as a whole, his argument seems to be that the I-589
23   application is his only meaningful opportunity to apply for asylum, because the
24   procedures used to decide his and his mother’s joint asylum application in 2012
25   violated due process.
26         In Thuraissigiam, the Supreme Court held that “an alien in [Thuraissigiam’s]
27   position has only those rights regarding admission that Congress has provided by
28   statute.” 140 S. Ct. at 1983. Petitioner appears to be arguing that the process
                                                  15
1    provided in 2012 did not comport with federal regulations; thus, he appears to be
2    arguing, immigration authorities did not afford him all of the rights “conferred by
3    Congress” and his claims are within the scope of due process as discussed in
4    Thuraissigiam. For example, he argues that, because he did not speak English and
5    no interpreter was provided, he “could not have been properly advised of his legal
6    rights under 8 C.F.R. § 1240.10,” such as the right to counsel and to appeal.5 (Pet.
7    at 7.) He also appears to be arguing that he could not have consented to being
8    included in his mother’s credible fear interview under 8 C.F.R. 208.30(b) for
9    similar reasons.6
10         However, in holding that “an alien in [Thuraissigiam’s] position has only
11   those rights regarding admission that Congress has provided by statute,” the
12   Supreme Court defined those rights as follows: “the right to a ‘determin[ation]’
13   whether he had ‘a significant possibility’ of ‘establish[ing] eligibility for
14   asylum’....” 140 S. Ct. at 1983 (quoting 8 U.S.C. § 1225(b)(1)(B)(ii), (v)).
15   Petitioner was afforded those rights in the form of his mother’s credible fear
16   interview. “Because the Due Process Clause provides nothing more,” the Supreme
17   Court held, “it does not require review of that determination or how it was made.”
18   Id. Here, like Thuraissigiam, Petitioner is seeking federal habeas review of how his
19   asylum determination was made.
20         It is true that, apparently unlike Thuraissigiam, Petitioner has lived in the
21
           5
22           8 C.F.R. § 1240.10(a) states that, in a removal proceeding, an immigration
     judge must advise the respondent of certain rights, such as the right to
23   representation, to present evidence, and to appeal.
24         6
             8 C.F.R. § 208.30(b) provides: “Treatment of dependents. A spouse or
25   child of an alien may be included in that alien’s credible fear evaluation and
     determination, if such spouse or child: (1) Arrived in the United States concurrently
26   with the principal alien; and (2) Desires to be included in the principal alien’s
27   determination. However, any alien may have his or her credible fear evaluation and
     determination made separately, if he or she expresses such a desire.”
28
                                                   16
1    United States over the last eight years. The majority opinion in Thuraissigiam
2    appeared to suggest that “foreigners who have ... acquired ... domicil[e] or
3    residence within the United States” would have greater due process rights.
4    Thuraissigiam, 140 S. Ct. at 1982 (quoting Nishimura Ekiu, 142 U.S. at 660). Cf.
5    id. at 1989 (Breyer and Ginsburg, JJ., concurring) (arguing the Court should not
6    “address[] more broadly whether the Suspension Clause protects people challenging
7    removal decisions” because this “may raise a host of difficult questions,” such as,
8    “What review might be the Suspension Clause assure, say, a person apprehended
9    years after she crossed our borders clandestinely and started a life in this
10   country?”). However, Petitioner only entered the United States after an expedited
11   removal order had already been entered against him and his mother. The majority
12   opinion in Thuraissigiam expressly addressed this situation, noting, “[A]liens who
13   arrive at ports of entry—even those paroled elsewhere in the country for years
14   pending removal—are ‘treated’ for due process purposes ‘as if stopped at the
15   border.’” 140 S. Ct. at 1982.
16         Accordingly, Petitioner’s due process claims are barred under the logic of
17   Thuraissigiam.7
18
           7
19           The Court notes that Respondents’ Reply—filed before the Supreme Court
     issued its Thuraissigiam opinion—argued that even if Petitioner’s claims were
20   cognizable under the Ninth Circuit’s Thuraissigiam opinion, they were effectively a
21   facial challenge to immigration regulations that allow an accompanied minor’s
     credible fear interview to be conducted in conjunction with his parent’s interview.
22   Respondents argued that such “a broad attack on the validity of expedited removals
23   of minor aliens who are represented by their guardians” should have been filed in
     the U.S. District Court for the District of Columbia under 8 U.S.C. § 1252(e)(3)(A).
24   (Reply at 5-6.) Petitioner’s subsequent Sur-Reply and Supplemental Brief did not
25   address this argument. Respondents’ Supplemental Brief asserts, “Petitioner could
     have, but presumably did not, challenge the legality of the expedited removal
26   process in the U.S. District Court for the District of Columbia under 8 U.S.C.
27   § 1252(e)(3).” (Resp’t Suppl. Br. at 5.) The Court declines to reach this issue,
     finding only that this Court lacks habeas jurisdiction over Petitioner’s claims.
28
                                                  17
1                                              VI.
2                                  RECOMMENDATION
3          IT IS THEREFORE RECOMMENDED that the District Court issue an
4    Order: (1) approving and accepting this R&R; (2) granting Respondents’ motion to
5    dismiss; and (3) dismissing the Petition for lack of subject matter jurisdiction.
6
7    DATED: December 10, 2020                        ______________________________
8                                                    KAREN E. SCOTT
                                                     United States Magistrate Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  18
